Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                                 Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
        I. Claims 1, drawn to a composition for a multiplex amplification reaction, classified in 536, subclass 24.3 and 24.33; CPC C12Q1/701.
       II. Claim 2-20, drawn to a method of determining the nucleotide sequence contiguous to a known target nucleotide sequence, classified in class 435, subclass 6.12; CPC C12Q 1/686.
2. The inventions are independent or distinct, each from the other because:
    Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group I can be used in a materially different process such as in nucleic acid purification or cloning as
opposed to its use in a method for multiplex amplification.
   Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the method of Group II and the product of Group I are not coextensive. Group II encompasses method steps for determining the nucleotide sequence contiguous to a known target nucleotide sequence that are not required for the search of Group I. In contrast, the search for Group I would require a text search for the use of the product, in addition to a search for the product itself. Prior art, which teaches the product of Group I, would not necessarily be applicable to the 
     Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for the another group because each group requires a different non-patent literature search since each group comprises different products with different structures, restriction for examination purposes as indicated is proper.
3. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
      In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is 
4. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637